 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   YAHTHYAH YAHVAH,                   Case No. CV 19-5820-MWF (AGR)

12                   Plaintiff,         ORDER RE DISMISSAL

13        v.

14   THE COUNTY OF LOS ANGELES,

15                   Defendants.

16

17
          On July 15, 2019, the Court DENIED Plaintiff’s request to file
18
     this action without prepayment of the filing fees.       The Court
19
     further ordered that “Plaintiff SHALL PAY THE FILING FEES IN FULL
20
     within 30 days or this case will be dismissed.” (Dkt. No. 4)
21
          Plaintiff has failed to pay the filing fees or otherwise
22
     respond.   Accordingly, the Request to Proceed without Prepayment
23
     of Filing Fees is DENIED and the case is dismissed.
24
          IT IS SO ORDERED.
25

26   DATED: August 23, 2019
                                              MICHAEL W. FITZGERALD
27                                       UNITED STATES DISTRICT JUDGE

28
